Citation Nr: 0840504	
Decision Date: 11/24/08    Archive Date: 12/03/08

DOCKET NO.  06-22 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for postoperative 
residuals of suppurative hidradenitis, currently rated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

David S. Nelson, Counsel


INTRODUCTION

The veteran had active service from August 1973 to August 
1976.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) from a November 2005 rating decision of the 
Department of Veterans Affairs (VA), Regional Office (RO) in 
Detroit, Michigan that assigned a 100 percent evaluation for 
the disability at issue, effective June 10, 2005, based on 
surgical or other treatment necessitating convalescence, with 
a 10 percent evaluation assigned from August 1, 2005 under 
38 C.F.R. § 4.118, Diagnostic Code 7819.

In June 2007 the appellant testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  A 
transcript of that hearing is of record.

This case was previously before the Board in November 2007 
and was remanded for additional development.


FINDING OF FACT

The veteran's hidradenitis is recurrent and requires frequent 
treatment for drainage and medication management.


CONCLUSION OF LAW

The criteria for a 20 percent disability rating for 
postoperative residuals of suppurative hidradenitis have been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
4.7, 4.118, Diagnostic Code 7819 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

                                                      VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duties to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  The VCAA applies in the instant 
case.

Duty to Notify

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).

The Board notes that 38 C.F.R. § 3.159 was revised, effective 
May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 2008).  
The amendments apply to applications for benefits pending 
before VA on, or filed after, May 30, 2008.  The amendments, 
among other things, removed the notice provision requiring VA 
to request the veteran to provide any evidence in the 
veteran's possession that pertains to the claim.  See 38 
C.F.R. § 3.159(b)(1).

As for increased rating claims, under 38 U.S.C. § 5103(a) VA 
must, at a minimum, notify a claimant that, (1) to 
substantiate an increased rating claim, the evidence must 
demonstrate "a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life" and (2) that if an 
increase in the disability is found, the rating will be 
assigned by applying the relevant Diagnostic Codes (DC) based 
on "the nature of the symptoms of the condition for which 
disability compensation is being sought, their severity and 
duration, and their impact upon employment and daily life."  
Vazquez-Flores v. Peake, 22 Vet. App. 37 (2008).  The notice 
must also provide examples of the types of medical and lay 
evidence that may be obtained or submitted.  Id.

The August 2005, March 2006, October 2006, and November 2007 
VCAA letters failed to provide the veteran with notice that 
to substantiate his claim the evidence must demonstrate the 
effect that the worsening of his condition has on his 
employment and daily life.  Vazquez-Flores, supra.  The 
letters also failed to notify the veteran that if an increase 
in his disability was found, the disability rating would be 
assigned in accordance with the applicable diagnostic code.  
Accordingly, the Board finds that VA has not provided 
adequate section 5103(a) notice to the veteran, and such 
notice error is presumptively prejudicial.  Sanders v. 
Nicholson, 487 F.3d 881, 891 (Fed. Cir. 2007).  To overcome 
the presumption of prejudice associated with a pre-
adjudicatory notice error, VA must show that the purpose of 
the notice was not frustrated and that the error did not 
affect the essential fairness of the adjudication."  Sanders, 
487 F.3d at 889.

A review of the evidence of record reveals that, in the May 
2006 statement of the case, regulations and Diagnostic Code 
criteria for rating the service-connected disability at issue 
were provided.  The veteran was specifically notified of the 
evidence necessary to obtain a higher disability rating for 
his service-connected disability on appeal.  Furthermore, the 
VCAA notice letters that the veteran received during this 
appeal, although not substantively adequate for section 
5103(a) purposes, did provide him with information of VA's 
responsibility to assist him in obtaining evidence and 
provide him with a medical examination if necessary, as well 
as how to contact VA with any questions he may have.  
Importantly, the Board notes that the veteran is represented 
in this appeal.  Overton v. Nicholson, 20 Vet. App. 427, 438 
(2006) (appellant's representation by counsel "is a factor 
that must be considered when determining whether that 
appellant has been prejudiced by any notice error").  The 
veteran has submitted argument and evidence (including June 
2007 Board video hearing testimony) in support of his appeal.  
Based on the foregoing, the Board finds that the veteran has 
had a meaningful opportunity to participate in the 
adjudication of the increased rating claim such that the 
essential fairness of the adjudication is not affected.  
Sanders, supra.

In March 2006 and November 2007 the veteran received notice 
regarding the assignment of a disability rating and/or 
effective date in the event of an award of VA benefits.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).

While not every element of VCAA notice was given prior to the 
initial AOJ adjudication of the claim, the Board notes that a 
VCAA timing defect can be cured by the issuance of fully 
compliant notification followed by a re-adjudication of the 
claim.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 
(2006).  Here, the Board finds that the defect with respect 
to the timing of the VCAA notice was harmless error.  
Although some elements of VCAA notice were first provided to 
the appellant after the initial adjudication, subsequent 
notice complied fully with the requirements of 38 U.S.C.A. 
§ 5103(a), 38 C.F.R. § 3.159(b) and Dingess/Hartman.  
Moreover, the claim was readjudicated after such fully 
compliant notice was given, and a Supplemental Statement of 
the Case was provided in August 2008.  The Board finds that 
the veteran has been provided with every opportunity to 
submit evidence and argument in support of his claim, and 
that not withstanding Pelegrini, deciding this appeal is not 
prejudicial to him.

Duty to Assist

The veteran's service treatment records are associated with 
the claims file, as are VA medical records, private treatment 
records, and statements from the veteran and his wife.  The 
veteran has undergone examinations that have addressed the 
matters presented by this appeal.  The veteran has not 
referenced any other pertinent, obtainable evidence that 
remains outstanding.  VA's duties to notify and assist are 
met.  Accordingly, the Board will address the merits of the 
claim.

Disability ratings are based on average impairment in earning 
capacity resulting from a particular disability, and are 
determined by comparing symptoms shown with criteria in VA's 
Schedule for Rating Disabilities (Rating Schedule).  38 
U.S.C.A. § 1155; 38 C.F.R. Part 4.  Separate diagnostic codes 
identify the various disabilities.  Staged ratings are 
appropriate for an increased rating claim when the factual 
findings show distinct time periods where the service-
connected disability exhibits symptoms that would warrant 
different ratings.  Thus, the Board must consider whether the 
veteran is entitled to staged ratings at any time during the 
appeal period.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The Board has reviewed all of the evidence in the veteran's 
claims file, with an emphasis on the medical evidence for the 
applicable rating period on appeal.  Although the Board has 
an obligation to provide reasons and bases supporting this 
decision, there is no need to discuss, in detail, the 
extensive evidence of record.  Indeed, the Federal Circuit 
has held that the Board must review the entire record, but 
does not have to discuss each piece of evidence.  Gonzales v. 
West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000).  Therefore, 
the Board will summarize the relevant evidence where 
appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, as 
to this claim.

By rating action in June 1980, service connection for 
postoperative residuals of suppurative hidradenitis was 
established.  Following receipt of the veteran's July 2005 
claim for an increased rating for his hidradenitis, a 
November 2005 rating decision assigned an evaluation of 100 
percent, effective June 10, 2005, based on surgical treatment 
and convalescence for hidradenitis of the groin and buttock 
that occurred in June 2005.  A rating of 10 percent was 
assigned from August 1, 2005.

At a September 2005 VA examination, the veteran's disability 
was described as including four 1 centimeter by 1 centimeter 
indurated lesions in the right groin, a 1 centimeter by 1 
centimeter open lesion in the right inguinal area, a 
1centimeter by 1centimeter firm furuncle in the right 
axillae, three 1 centimeter by 1 centimeter firm, indurated 
lesions in the right gluteal fold with one lesion of flat, 
superficial denuded skin of 1 centimeter by 1centimeter also 
on the gluteal fold of the right buttock.

A VA record dated in September 2005 noted a 1.5 centimeter 
area of linear induration in the left groin crease and a 
similar area on the right with a tiny area of drainage.

An October 2005 VA record noted that the veteran complained 
of flare-ups of his hidradenitis, including drainage from 
lesions in the groin, axillae, and buttocks.  Multiple red, 
draining abscesses of approximately 1 to 2 centimeters were 
noted.

A January 19, 2006 VA triage assessment record noted that the 
veteran complained of abscesses of the groin and buttocks, 
with drainage.  A January 19, 2006 general surgery consult 
response noted that the veteran's left groin had a 3 
centimeter area of mild induration, with purulent drainage 
expressible.  The left buttock had a 3 centimeter area of 
mild induration, with minimal tenderness to palpation, with 
no drainage.  A January 19, 2006 general surgery record noted 
that the veteran underwent left groin abscess incision and 
debridement.  A one-inch incision was made in the left groin 
with drainage of minimal purulent discharge.  The pocket was 
packed and covered with gauze; the veteran was prescribed 
doxycycline.

A March 2006 record noted that the veteran complained that 
his hidradenitis was "acting up" the prior two weeks.  A 2 
centimeter abscess was noted on the left buttock in the 
crack, with a white center and redness surrounding, that was 
warm to the touch.  Also noted were closed 2 to 3 centimeter 
areas in the groin bilaterally that were warm and red, with 
no evidence of cellulitis.  

An April 8, 2006 VA record noted that the veteran complained 
of pain and discomfort, and an inability to sit, secondary to 
his abscesses.  The left buttock area had a 4 by 1 centimeter 
area that had minimal tenderness to palpation, with no 
drainage.  The veteran's left buttock abscess was incised and 
drained.  An April 11, 2006 follow-up record noted that the 
veteran complained that his packing fell out and infection 
had spread to other areas.  Examination of the groin noted no 
drainage or exudate.  The left gluteal fold incision site was 
4 centimeter long by 2 centimeter deep; a scant amount of 
exudate was noted.  

A July 2006 VA record noted that the veteran complained that 
his hidradenitis had been terrible, and he reported drainage 
of at least two weeks.  Examination revealed a hardened area 
on left buttock crack with no drainage; the site was not warm 
to touch, and there were multiple 1 centimeter hard, non-
draining areas in the groin, bilaterally.

The veteran's hidradenitis disability is currently rated by 
analogy to Diagnostic Code 7819.  38 C.F.R. § 4.20 (when an 
unlisted condition is encountered it will be permissible to 
rate under a closely related disease or injury in which not 
only the functions affected, but also the anatomical 
localization and symptomatology, are closely analogous).  
According to Diagnostic Code 7819, benign skin neoplasms are 
to be rated as disfigurement of the head, face, or neck 
(Diagnostic Code 7800), scars (Diagnostic Codes 7801-7804), 
or impairment of function (Diagnostic Code 7805).

The Board observes that the highest rating assignable under 
Diagnostic Codes 7802, 7803, and 7804 is 10 percent.  
Therefore, rating the veteran's service-connected disability 
under these diagnostic codes would be of no benefit.  With 
regard to Diagnostic Code 7801, a rating in excess of 10 
percent is not applicable unless the lesions cover an area in 
excess of 12 square inches.  In the present case, the 
veteran's lesions associated with his service-connected 
hidradenitis have not been shown to cover an area in excess 
of 12 square inches (77sq. cm).  Therefore, a rating in 
excess of 10 percent is also not warranted under Diagnostic 
Code 7801.

Under Diagnostic Code 7805, scars may be rated based on 
limitation of function of the affected part.  The Board 
observes that the September 2005 VA examiner noted that the 
lesions were productive of no functional impairment, and the 
other treatment records note no functional impairment. 

Under Diagnostic Code 7806, a 30 percent rating is warranted 
for dermatitis or eczema in which 20 to 40 percent of the 
entire body or 20 to 40 percent of exposed areas are 
affected, or; systemic therapy such as corticosteroids or 
other immunosuppressive drugs are required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period.  The evidence associated with the 
veteran's claims file does not show that intermittent 
systemic therapy has been required.  Further, the September 
2005 VA examiner noted that the lesions were affecting only 1 
% of the body surface area and 0% of the exposed body 
surface.  While antibiotics have been prescribed, there has 
been no  showing of systemic therapy such as corticosteroids 
or other immunosuppressive drugs required for a total 
duration of six weeks or more, but not constantly, during the 
past 12-month period, to treat hidradenitis.

The Board notes that the veteran's disability picture does 
not seem to be fairly encapsulated by looking only to the 
diagnostic codes dealing with scars.  It does not appear that 
the scar diagnostic codes adequately contemplate the extent 
to which the veteran's service-connected disability adversely 
affects his ability to function under the ordinary conditions 
of daily life, including employment.  38 C.F.R. § 4.1.  In 
this regard, the Board notes that the veteran stated at his 
June 2007 Board hearing (Hearing transcript (Tr.), at page 
6.) that during "normal" times he would have to change his 
pads anywhere from three to five times a day, and his 
underwear six to seven times a day during periods of 
infections (Tr., at page 4.).  The VA medical records (as 
well as the September 2005 letter from the veteran's spouse, 
a registered nurse) essentially reflect a disease process 
that requires frequent treatment for drainage and medication 
management.  In considering analogous diagnostic code 
criteria, especially as it would pertain to employment, the 
Board finds that the veteran's disability picture is more 
closely contemplated by the diagnostic code criteria for 
rating recurrent hemorrhoids with fissures, as described 
under Diagnostic Code 7336.  As such, the Board finds that a 
rating of 20 percent, under Diagnostic Code 7336, is 
warranted.  This is the maximum schedular rating assignable 
under this diagnostic code.  As discussed above, the Board 
does not find that a higher rating is warranted under any 
other applicable diagnostic code.

Upon reviewing the rating criteria in relation to the 
evidence for consideration with regard to the veteran's 
hidradenitis, the Board finds that a rating of 20 percent is 
warranted throughout the appeal period.  Hart.  The Board has 
been mindful of the "benefit-of-the-doubt" rule, but, in 
this case, doubt has been resolved in the veteran's favor to 
permit this favorable determination.  Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

The Board notes that effective October 23, 2008, the portion 
of the Rating Schedule pertaining to the rating of skin 
disorders (38 C.F.R. § 4.118) was revised.  The Board notes 
that the amendments only apply, however, to applications for 
benefits received on or after October 23, 2008.  73 Fed. Reg. 
54, 708 (Sept. 23, 2008).  While the veteran can request a 
review under these new clarified criteria, the veteran has 
not requested such a review.  Additionally, the Board notes 
that there is no evidence dated subsequent to October 23, 
2008 associated with the claims file.  As such, the amended 
regulations are not for application in this appeal.

As for extraschedular consideration, the threshold 
determination is whether the disability picture presented in 
the record is adequately contemplated by the rating schedule.  
Thun v. Peake, 22 Vet. App. 111 (2008).  The Board finds that 
the veteran's disability picture is not so unusual or 
exceptional in nature as to render his schedular rating 
inadequate.  The veteran's disability has been considered 
under multiple, applicable diagnostic codes that have 
specifically contemplated the level of occupational 
impairment caused by his disability.  The evidence does not 
reflect that the veteran's hidradenitis, alone, has caused 
marked interference with employment, or necessitated any 
frequent periods of hospitalization, such that application of 
the regular schedular standards is rendered impracticable.  
In particular, at his June 2007 Board video hearing, the 
veteran appeared to indicate (Tr., at page 9.) that his 
chronic cardiomyopathy was largely responsible for his 
unemployability.  Therefore, referral for assignment of an 
extra-schedular evaluation in this case is not in order.  
Floyd v. Brown, 9 Vet. App. 88, 95 (1996); Bagwell v. Brown, 
9 Vet. App. 337 (1996).





	(CONTINUED ON NEXT PAGE)




ORDER

A rating of 20 percent for postoperative residuals of 
suppurative hidradenitis is granted, subject to the 
applicable law governing the award of monetary benefits.




____________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


